          Case 1:19-cr-00274-NONE-SKO Document 49 Filed 06/11/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MELANIE L. ALSWORTH
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 1:19-CR-00274 NONE SKO
12                                 Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                          TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                            FINDINGS AND ORDER
14   CARLOS GARCIA WELDON,                                DATE: June 15, 2020
     SANDRA JUDITH CASTANEDA                              TIME: 1:00 p.m.
15   CISNEROS, EDEL FELIX CASTRO, AND                     COURT: Hon. Sheila K. Oberto
     FERMIN LOZANO GONZALEZ,
16
                                  Defendants.
17

18
            This case is set for status conference on June 15, 2020. On May 13, 2020, this Court issued
19
     General Order 618, which suspends all jury trials in the Eastern District of California “until further
20
     notice.” Further, pursuant to General Order 611, this Court’s declaration of judicial emergency under 18
21
     U.S.C. § 3174, and the Ninth Circuit Judicial Council’s Order of April 16, 2020 continuing this Court’s
22
     judicial emergency, this Court has allowed district judges to continue all criminal matters to a date after
23
     May 2, 2021.1 This and previous General Orders, as well as the declarations of judicial emergency,
24
     were entered to address public health concerns related to COVID-19.
25
            Although the General Orders and declarations of emergency address the district-wide health
26
27
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
            1

28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00274-NONE-SKO Document 49 Filed 06/11/20 Page 2 of 5


 1 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

 2 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

 3 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 4 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 5 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 6 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

 7 findings on the record “either orally or in writing”).

 8          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 9 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial
10 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

11 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

12 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

13 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

14 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

15 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

16          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

17 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

18 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

19 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

20 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d
21 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

22 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to

23 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

24 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

25 by the statutory rules.

26          In light of the societal context created by the foregoing, this Court should consider the following

27 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

28

       STIPULATION REGARDING EXCLUDABLE TIME                2
30     PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:19-cr-00274-NONE-SKO Document 49 Filed 06/11/20 Page 3 of 5


 1 justice exception, § 3161(h)(7) (Local Code T4). 2 If continued, this Court should designate a new date

 2 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 3 pretrial continuance must be “specifically limited in time”).

 4                                                STIPULATION

 5          Plaintiff United States of America, by and through its counsel of record, and defendants, by and

 6 through defendants’ counsel of record, hereby stipulate as follows:

 7          1.       By previous order, this matter was set for status on June 15, 2020.

 8          2.       By this stipulation, the parties now move to continue the status conference until

 9 November 16, 2020, and to exclude time between June 15, 2020, and November 16, 2020, under 18
10 U.S.C. § 3161(h)(7)(A), B(iv) [Local Code T4].

11          3.       The parties agree and stipulate, and request that the Court find the following:

12                   a)     On February 4, 2020, the government produced (either directly to defense counsel

13          and/or made available for inspection and copying) discovery associated with this case which

14          includes investigative reports, financial records, and other documents totaling more than 20,000

15          pages. On or about May 11, 2020, the government received additional documents from the

16          agency that are being reviewed for discoverable material. The government anticipates

17          completing a review of these documents and producing any supplemental discovery to defense

18          by July 15, 2020.

19                   b)     Counsel for defendants desire additional time to complete a review of the

20          discovery in this matter (including any supplemental discovery sent by the government), to

21          conduct their investigations and research related to the charges, to consult with their respective

22          clients, to discuss potential resolutions with their respective clients, and to otherwise prepare for

23          trial.

24                   c)     Counsel for defendants believe that failure to grant the above-requested

25          continuance would deny them the reasonable time necessary for effective preparation, taking into

26          account the exercise of due diligence.

27
            2
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:19-cr-00274-NONE-SKO Document 49 Filed 06/11/20 Page 4 of 5


 1                  d)      Based on the above-stated findings, the ends of justice served by continuing the

 2          case as requested outweigh the interest of the public and the defendants in a trial within the

 3          original date prescribed by the Speedy Trial Act.

 4                  e)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 5          et seq., within which trial must commence, the time period of June 15, 2020 to November 16,

 6          2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

 7          T4] because it results from a continuance granted by the Court at defendants’ request on the basis

 8          of the Court’s finding that the ends of justice served by taking such action outweigh the best

 9          interest of the public and the defendants in a speedy trial.

10
            4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the
11
     Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial
12
     must commence.
13
            IT IS SO STIPULATED.
14

15    Dated: June 9, 2020                                     MCGREGOR W. SCOTT
                                                              United States Attorney
16

17                                                            /s/ MELANIE L. ALSWORTH
                                                              MELANIE L. ALSWORTH
18                                                            Assistant United States Attorney
19

20    Dated: June 9, 2020                                     /s/ Preciliano Martinez
21                                                            PRECILIANO MARTINEZ
                                                              Counsel for Defendant
22                                                            CARLOS GARCIA WELDON

23
      Dated: June 9, 2020                                     /s/ Mark Coleman
24                                                            MARK COLEMAN
                                                              Counsel for Defendant
25                                                            SANDRA JUDITH CASTANEDA CISNEROS
26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               4
30    PERIODS UNDER SPEEDY TRIAL ACT
         Case 1:19-cr-00274-NONE-SKO Document 49 Filed 06/11/20 Page 5 of 5

     Dated: June 9, 2020                             /s/ Arturo Hernandez
 1                                                   ARTURO HERNANDEZ
                                                     Counsel for Defendant
 2                                                   EDEL FELIX CASTRO
 3

 4   Dated: June 11, 2020                            /s/ Curtis Rodriguez
                                                     CURTIS RODRIGUEZ
 5                                                   Counsel for Defendant
                                                     FERMIN LOZANO GONZALEZ
 6

 7                                       FINDINGS AND ORDER
 8
     IT IS SO ORDERED.
 9
10 Dated:     June 11, 2020                               /s/   Sheila K. Oberto   .
11                                              UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME      5
30    PERIODS UNDER SPEEDY TRIAL ACT
